SUPPLEMENTAL DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
A proper Oath/Declaration is required under 35 U.S.C. 111.
35 U.S.C. 111 States:
 
a) IN GENERAL.—
(1) WRITTEN APPLICATION.—An application for patent shall be made, or authorized to be made, by the inventor, except as otherwise provided in this title, in writing to the Director.
(2) CONTENTS.—Such application shall include—
(A) a specification as prescribed by section 112;
(B) a drawing as prescribed by section 113; and
(C) an oath or declaration as prescribed by section 115.

The following is a list of the DEFICIENT items for the Oath/Declaration:
1.	A Declaration (with the standard declaration statement), a Substitute Statement, or a notarized Oath is present.
2.	An Oath or Declaration (whichever is present) is signed by each inventor, or a signed Substitute Statement is present for any non-signing inventor.
3.	Residence and Mailing address are included for each inventor. 
4.	The following phrases are present: "the original inventor or an original joint inventor...", "application was made or authorized to be made...", and "any willful false statement...".
The Oath for Inventor Yu Ling is blank. Correction is required.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIM 10; please INSERT a Period “.” at the end of the claim.



Allowable Subject Matter
Claims 1, 3-11 and 13-16 are allowed.

The following is an examiner’s statement of reasons for allowance: the reasons for allowance remain the same as stated in the previous office action dated 11/15/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/Primary Examiner, Art Unit 2896                               11/23/2021